El Juez Asociado SeñoR Travieso
emitió la opinión del tribunal;
El presente caso fné incoado y visto en primera instancia ante la Corte Municipal de Humacao y apelado a la de dis-trito. En diciembre 21 de 1942 este tribunal dictó sentencia revocando la dictada por la Corte de Distrito de Humacao, y en su lugar dictamos otra en favor del demandante en ter-cería, imponiendo al demandado el pago de las costas.
En enero 7 de 1943 el demandante radicó ante la corte de distrito un Memorándum de Costas. Lo impugnó el de-mandado, alegando que la corte de distrito carecía de juris-dicción para considerar y resolver el memorándum de costas y desembolsos presentado de conformidad con la sección 4 de la Ley núm. 31 de mayo 11 de 1934 (pág. 293). La corte inferior dictó una resolución sosteniendo que de acuerdo con el artículo 340 del Código de Enjuiciamiento Civil (Ed. 1933) es la corte de distrito la que tiene jurisdicción sobre la vista del memorándum de costas. No conforme con dicha resolu-ción, el demandado estableció el presente recurso.
Asiste la razón al apelante. La cuestión legal por él planteada fue resuelta a su favor en el caso de Luis Carminely v. Miguel Truyol, 45 D.P.R. 291, no citado en su ale-gato, en el que se decidió que cuando el pleito se origina en una corte municipal, es en esa misma corte que debe radi-carse el.memorándum de costas, por ser ella la corte en que .se dictó la sentencia en primera instancia de acuerdo con lo dispuesto por el artículo 339 del Código de Enjuiciamiento Civil (Ed. 1933). Dicho caso sentó la regla a seguir en esta jurisdicción y no vemos razón alguna para modificarla.

La resolución recurrida debe ser revocada y el caso de-vuélto a la corte de su procedencia para ulteriores procedi-mientos no inconsistentes con esta opinión.